Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT application PCT/JP2018/000122 , filed 01/05/2018.
Certified copy of foreign priority to 2017-007089, filed 01/18/2017.

Information Disclosure Statement
The IDS filed 04/12/2021 have been considered as noted on the attached PTO-1449.

Claims 1-7 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable by Liao et al. [US 20160358135 A1] in view of Kawamae [US 20080307230 A1].

With respect to claim 1, Liao teaches a blockchain management method in which a process is executed by a computer ([0009] a digital currency management method for a digital currency network based on a block-chain is provided.
[0063] Fig. 4, each node or each user in the digital currency network may be considered as a digital currency node apparatus 100, transaction receiver 420 and transaction receiver 440), the process comprising:
generating a first hash of data [e.g. hash value 32a or pre -hash value] included in a partial block [e.g. generating a hash value of data included in a first block and adding the hash value to a second block added subsequent to the first block] ([0055] FIG. 3, when the new block 302 is generated, the node generating the block 302 publishes information with respect to the block 302, where the block 302 contains a hash value 32a (which is also referred to as a pre -hash value) of the pre-block 300, a current verification value 32b and transactions 32(0) to 32(N)).
Liao does not teach the first hash of data obtained by excluding a second area from a first block of a blockchain, the first block including a first area in which a data change is prohibited and the second area in which the data change is permitted.
the first hash of data obtained by excluding a second area [e.g. omit other areas] from a first block of a blockchain, the first block including a first area in which a data change is prohibited [e.g. copy protected part of the file] and the second area in which the data change is permitted [e.g. no copy protected part of the file] ([0021] Fig. 4, the file storage area is divided and the digital signature is attached to each of them, if the important part of the file is partial (e.g. copy protected area, data change is prohibited), for example, if a copy protection function becomes invalid by falsifying that part, attachment of the signature to the important part of the file makes it also possible to omit the signature verification of other areas).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Liao with the electronic signature is added to the important part of the file of Kawamae. Such a modification would protect the important part of the file (Kawamae [0021]). 

Liao as modified by Kawamae further teaches;
generating a second hash of data included in the first block [e.g. generating a hash value of data if changes occurred/a new transaction is generated] (Liao [0014-0015] determine whether a transaction is generated and perform a proof-of-work mechanism if the transaction is generated. The proof-of-work mechanism includes: obtaining a pre-block and calculating a pre -hash value of the pre-block; and finding a current verification value of a current block according to the pre -hash value, where the current verification value is configured to verify validity of the current block. In addition, ; and 
adding the first hash and the second hash (Kawamae [0025] Fig. 5, numerals 102, 104, 106 and 108 are digital signatures which are attached to the files of the individual areas, and 109 is a signature attached to the signatures (1 to n). Thus, the collection of the signatures of the respective areas facilitates collective reading of the signature portion) to a second block [e.g. subsequent block] of the blockchain, the second block being added next to the first block [e.g. chainblock] (Liao [0056] each block stores transaction records among the users, and the blocks in the block-chain are serially connected in serial, thus, all transaction records generated since the digital currency network is created may be found by means of the connection relations between each block. For instance, the block 302 is connected with the pre-block 300, the block 300 also connected to other pre-block (which is not shown), and the block 300 also contains other former transactions 30(0) to 30(N), and thus, the user may look up in the transaction records according to the blocks in the block-chain) and including a first area in which a data change is prohibited and a second area in which the data change is permitted (Kawamae ([0021] Fig. 4, the file storage area is divided and the digital signature is attached to the important part of the file is partial).

With respect to dependent claim 2, Liao as modified by Kawamae further teaches a process of dividing, in a case where a received request is a data registration request, data of the registration request into data of which change is prohibited (Kawamae [0021] Fig. 4, the file storage area is divided and the digital signature is and data of which change is permitted and storing the divided data in each of the first area and the second area of the second block (Liao [0056] the block 302 is connected with the pre-block 300, the block 300 also connected to other pre-block (which is not shown), and the block 300 also contains other former transactions 30(0) to 30(N), and thus, the user may look up in the transaction records according to the blocks in the block-chain). 

With respect to dependent claim 3, Liao as modified by Kawamae further teaches a process of changing, in a case where a received request is a data change request, data stored in the second area of the first block to data of the change request (Kawamae [0021] Fig. 4, the file storage area is divided and the digital signature is attached to each of them).

With respect to dependent claim 4, Liao as modified by Kawamae further teaches a process of generating, in a case where data in the second area of the first block is change, a third hash of data included in the first block including the changed data (Liao [0014-0015] determine whether a transaction is generated and perform a proof-of-work mechanism if the transaction is generated. The proof-of-work mechanism includes: obtaining a pre-block and calculating a pre -hash value of the pre-block; and finding a current verification value of a current block according to the pre -hash value, where the current verification value is configured to verify validity of the current block. In addition, the processor does not perform the proof-of-work mechanism if no transaction is generated); and a process of adding the first hash and the third hash to the second block which is added next to the first block including the changed data (Kawamae [0025] Fig. 5, numerals 102, 104, 106 and 108 are digital signatures which are attached to the files of the individual areas, and 109 is a signature attached to the signatures (1 to n). Thus, the collection of the signatures of the respective areas facilitates collective reading of the signature portion).

With respect to claim 5, Liao teaches a blockchain management method in which a process is executed by a computer ([0009] a digital currency management method for a digital currency network based on a block-chain is provided.
[0063] Fig. 4, each node or each user in the digital currency network may be considered as a digital currency node apparatus 100, transaction receiver 420 and transaction receiver 440), the process comprising:
determining whether or not a first hash generated from a first block of a blockchain ([0037] if the transaction determining module 106a determines that a transaction is generated in the digital currency network, the work proving module 106b performs a proof-of-work mechanism. If the transaction determining module 106a determines that no transaction is generated in the digital currency network, the work proving module 106b does not perform the proof-of-work mechanism. For instance, if the work proving module 106b does not perform the proof-of-work mechanism, the work proving module 106b may be in an idle state. In the proof-of-work mechanism, the work proving module 106b obtains at least one pre-block, calculates a pre -hash value of the pre-block and find a current verification value of a current block according to the pre -hash value. The current verification value is for verifying validity of the current block).
 Liao as modified by Kawamae further teaches:
the first block including a first area in which a data change is prohibited and a second area in which the data change is permitted coincides with a second hash stored in a second block of the blockchain, the second block being added next to the first block and including a first area in which a data change is prohibited and a second area in which the data change is permitted
Kawamae teaches:
the first block including a first area in which a data change is prohibited and a second area in which the data change is permitted coincides with a second hash stored in a second block ([0025] Fig. 5, numerals 102, 104, 106 and 108 are digital signatures which are attached to the files of the individual areas, and 109 is a signature attached to the signatures (1 to n). Thus, the collection of the signatures of the respective areas facilitates collective reading of the signature portion), the second block being added next to the first block and including a first area in which a data change is prohibited and a second area in which the data change is permitted ([0021] Fig. 4, the file storage area is divided and the digital signature is attached to each of them, if the important part of the file is partial, for example, if a copy protection function becomes invalid by falsifying that part, attachment of the signature to the important part of the file makes it also possible to omit the signature verification of other areas).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Liao with the electronic 
Liao as modified by Kawamae further teaches:
generating, in a case where the first hash and the second hash do not coincide with each other, a third hash of data included in a first partial block obtained by excluding the second area from the first block (Liao [0014-0015] determine whether a transaction is generated and perform a proof-of-work mechanism if the transaction is generated. The proof-of-work mechanism includes: obtaining a pre-block and calculating a pre -hash value of the pre-block; and finding a current verification value of a current block according to the pre -hash value, where the current verification value is configured to verify validity of the current block. In addition, the processor does not perform the proof-of-work mechanism if no transaction is generated) and obtaining a fourth hash stored in a second partial block obtained by excluding the second area from the second block (Kawamae [0025] Fig. 5, numerals 102, 104, 106 and 108 are digital signatures which are attached to the files of the individual areas, and 109 is a signature attached to the signatures (1 to n). Thus, the collection of the signatures of the respective areas facilitates collective reading of the signature portion); and
determining that data stored in the first area of the first block is not changed (Liao [0014-0015] determine whether a transaction is generated and perform a proof-of-work mechanism if the transaction is generated. The proof-of-work mechanism includes: obtaining a pre-block and calculating a pre -hash value of the pre-block; and finding a current verification value of a current block according to the pre -where the current verification value is configured to verify validity of the current block. In addition, the processor does not perform the proof-of-work mechanism if no transaction is generated) in a case where the third hash and the fourth hash coincide with each other ([0025] Fig. 5, numerals 102, 104, 106 and 108 are digital signatures which are attached to the files of the individual areas, and 109 is a signature attached to the signatures (1 to n). Thus, the collection of the signatures of the respective areas facilitates collective reading of the signature portion).

With respect to dependent claim 6, Liao as modified by Kawamae further teaches a process of changing, in a case where it is determined that the data stored in the first area of the first block is not changed (Liao [0014-0015] determine whether a transaction is generated and perform a proof-of-work mechanism if the transaction is generated. The proof-of-work mechanism includes: obtaining a pre-block and calculating a pre -hash value of the pre-block; and finding a current verification value of a current block according to the pre -hash value, where the current verification value is configured to verify validity of the current block. In addition, the processor does not perform the proof-of-work mechanism if no transaction is generated) the first block to a third block in which data stored in the second area of the first block is changed (Kawamae [0025] Fig. 5, numerals 102, 104, 106 and 108 are digital signatures which are attached to the files of the individual areas, and 109 is a signature attached to the signatures (1 to n). Thus, the collection of the signatures of the respective areas facilitates collective reading of the signature portion).

Regarding claim 7; the instant claims recite substantially same limitations as the above-rejected claims 1-5 and are therefore rejected under the same prior-art teachings.
Response to Arguments
Applicant’s arguments filed on 04/07/2021 have been considered. 
Applicant argues (page 8) Kawamae states merely the entire file is divided into plural areas and the digital signature is attached to each of them. 
Examiner response:
Kawamae in paragraph [0021] teaches the entire file is divided into plural areas and the digital signature is attached to each of them. A digital signature 1 attached to a file storage area 1 may be determined for the Hash value by calculating only data of the file storage area 1, so that the calculation time can be made shorter than when the Hash value is calculated for the data of the entire file.

Applicant argues (page 8) Kawamae is silent about the first block including a first area in which a data change is prohibited and the second area in which the data change is permitted and , therefore, in Kawamae, there is no generating a first hash of data included in a partial block obtained by excluding a second area from a first block of a blockchain. Hence, the noted feature of claim 1 is a distinction over Kawamae. The noted feature also is a distinction over Liao as evidenced, e.g., by the Office Action. That is, the Office Action does not assert Liao as disclosing the noted feature.
Examiner response:
generating a first hash of data [e.g. hash value 32a or pre -hash value] included in a partial block [e.g. generating a hash value of data included in a first block and adding the hash value to a second block added subsequent to the first block]. In addition Kawamae teaches the first hash of data obtained by excluding a second area [e.g. omit other areas] from a first block of a blockchain, the first block including a first area in which a data change is prohibited [e.g. copy protected part of the file] and the second area in which the data change is permitted [e.g. no copy protected part of the file].
As shown above Liao as modified by Kawamae teaches the method as claimed.

Applicant argues (page 8) the asserted combination of references fails to disclose or suggest the above noted features recited in claim 5. Claim 6 ultimately depends from claim 5, and so at least similarly distinguishes over the asserted combination of references.
As shown above Liao as modified by Kawamae teaches the method as claimed.
		The dependent claims 5 and 6 in view of the combination of references are rejected for the same reason given above in favor of independent claims. 

Applicant argues (page 9) the asserted combination of references fails to disclose or suggest the above noted features recited in claim 7.
Examiner response:
As shown above Liao as modified by Kawamae teaches the method as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153